DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered. 

Claim Status
	Claims 1 and 3-9 are pending and being examined. Claim 2 is cancelled.  

Response to Amendment
	The amendments and remarks, filed on 12/16/2020, has been entered.  The claim amendments overcome the claim objection of claim 1 and the 112(a) rejection of claims 1 and 3-9.
The amendments and remarks, filed on 12/16/2020, has been entered.  The previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanson et al (US 20180353885 A1; hereinafter "Swanson"; previously of record) (Domestic priority from PRO 62/517939 filed on June 11, 2017) in view of Arawaka (Machine translation of JP H10307115 A; hereinafter “Arawaka”; previously of record).
6.	Regarding claim 1, Swanson teaches a gas detector (Swanson; para [10]) a contact combustion-type gas sensor (Swanson; para [38, 39]; Fig. 2A and 2D; combustible gas sensor 10), the contact combustion-type gas sensor comprising: 
	A case divided into two detection chambers, the two detection chambers including one detection chamber and another detection chamber (Swanson; para [para [38]]; Fig. 2A, 2D; chamber 60 and chamber 60’)
a first gas detection element disposed in the one detection chamber (Swanson; para [38, 39, 40]; Fig. 2A, 2B; active element 20);
a second gas detection element disposed in the other detection chamber (Swanson; para [38, 39]; Fig. 2A and 2D; compensating element 30); 
wherein: 
each of the first and second gas detection elements has a catalyst carried by a carrier made of a metal oxide (Swanson; para [10, 34, 38]; Fig. 2B; catalytic bead 22) sintered compact firmly fixed to a temperature measuring resistor (Swanson; para [38]; platinum alloy wire 124);
a gas inlet (Swanson; para [38]; Fig. 2D; inlet 13) of the one detection chamber is provided with a silicone removal filter (Swanson; para [13, 39]; Fig. 2A, 2D; filter 86 configured to remove relatively high molecular weight catalyst inhibitors or poisons such as silicone compounds). 
7.	Swanson does not teach a gas inlet of the other detection chamber is provided with no silicone filter.


    PNG
    media_image1.png
    903
    1034
    media_image1.png
    Greyscale

Image 1. Arawaka fig. 2 depicts the gas component G and G’, wherein the gas components go into the respective gas collection spaces S1 and S2.  
9.	Modified Swanson does not teach the output processing unit configured to acquire a first output data provided on a test gas by the first gas detection element with first concentration data of a target gas being detected in the test gas, a second output data provided on the test gas by the second gas detection element with second concentration data of the target gas being detected in the test gas, and to output a higher one of the first concentration data and the second concentration data as a concentration indication value of the target gas being detected. 
10.	However, Arawaka teaches an analogous art of gas detector (Arawaka; para [12]; Fig. 2; gas sensor unit 101) wherein a first output data provided on a test gas by the first gas detection element with first concentration data of a target gas being detected in the test gas (Arawaka; para [6]; Fig. 1, 2; detection signal of the semiconductor gas sensor has a level corresponding to the concentration of the detection target gas) and a second output data provided on the test gas by the second gas detection element with second concentration data of the target gas being detected in the test gas (Arawaka; para [6]; Fig. 1, 2; the detection signal of the semiconductor gas sensor has a level corresponding to the concentration of only the disturbing gas), output a higher one of the first concentration data and the second concentration data as a concentration indication value of the target gas being detected (Arawaka; para [6]; extracting the difference component between the detection signal of the semiconductor gas sensor and the detection signal of the semiconductor gas sensor).  It would have been obvious to one of ordinary skill in the art to have modified the gas detector of modified Swanson to include the output processing unit as taught by Arawaka, because Arawaka teaches that the comparison of the two output data cancels out error components (Arawaka; para [6]).  Arawaka teaches an output processing unit capable of outputting the higher value of the two gas elements because the detection signals of the disturbing gas and detection target gas are compared (Arawaka; para [6]). 

11.	Regarding claim 5, modified Swanson teaches the gas detector in claim 1, comprising a sensor drive unit (Swanson; para [41]; a power source 96) configured to drive the contact combustion-type gas sensor, wherein the sensor drive unit intermittently drive each of the first and second gas detection elements so as to repeat the same or continuous energization duration and non-energization duration for each of the first and second gas detection elements.  Modified Swanson teaches the power source 96 capable of driving both the first and second gas detection elements.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). 
12.	Regarding claim 6, modified Swanson teaches the gas detector in claim 5, wherein the sensor drive unit includes a power source circuit (para. [0041]; a power source 96 may, for example, include one or more batteries in the case of a portable combustible gas sensor) that is common to the first and second gas detection elements and the sensor drive unit is configured to alternatively energize each of the first and second gas detection unit.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).
13.	Regarding claim 7, modified Swanson teaches the gas detector in claim 1, wherein the energization duration is 0.5 to 2 seconds and the non-energization duration is one second or greater.  Swanson teaches the power source 96 is capable of the energization and non-energization duration.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).  
Regarding claim 8, modified Swanson teaches the gas detector in claim 1, wherein each of the first and second gas detection elements of the contact combustion-type gas sensor employs any of ZrO2 and Al2O3 as the carrier (Swanson; para [34]; support structure is a refractory metal oxide including, for example, one or more oxides of aluminum, zirconium) and at least one type selected from the group consisting of Pt, Pd, PtO, PtO2, and PdO as the catalyst (Swanson; para [34]; the active metal is one or more noble metals such as palladium, platinum, rhodium, silver). 
15.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Arawaka, and further in view of Takeuchi (US 20200001223 A1; hereinafter "Takeuchi"; previously of record). (Takeuchi has foreign priority from Japanese application 2017-039572 filed on March 2, 2017) 
16.	Regarding claim 3, modified Swanson teaches the gas detector in claim 1, with the silicone removal filter (Swanson; para [39], Fig. 2D, porous filter 86). 
17.	Modified Swanson does not teach a filter including a support having air permeability and silica.
18.	However, Takecuchi teaches the analogous art gas sensor (Takecuchi; Fig. 6; gas sensor 2) comprising a silicone removal filter (Takecuchi; para [14]; filter absorbs siloxanes) including air permeability and silica (Takecuchi; para [53]; Fig. 6; mesoporous silica filter 10).  It would have been obvious to one of ordinary skill in the art to have modified the silicone removal filter of modified Swanson to include air permeability and silica taught by Takecuchi, because Takecuchi teaches the filter has a far higher siloxane removal capacity (Takecuchi; para [16]).
19.	Regarding claim 4, modified Swanson teaches the gas detector in claim 1, with the silicone removal filter (Swanson; para [39], Fig. 2D, porous filter 86). 
20.	Modified Swanson does not teach a filter including a support having air permeability and fumed silica.
. 
22.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Arawaka, and further in view of Katsura (US 4792433 A; hereinafter "Katsura"; previously of record).
23.	Regarding claim 9, modified Swanson teaches the gas detector in claim 1, with a catalyst and carrier. 
24.	Modified Swanson does not teach a ratio of the catalyst to the carrier that is 10 to 30wt%. 
25.	However, Katsura teaches the analogous art gas sensor (Katsura; Fig. 3) includes a catalyst layer comprising at least one kind of metal catalysts of Pt, Pd, and Rh and at least one kind of carriers of Al2O3, ZrO2, and SiO2 (Katsura; col. 3, lines 57-60) in an amount preferably of 0.05 to 20 wt.% (Katsura; col.3, lines 16).  It would have been obvious to one of ordinary skill in the art to have modified the ratio of modified Swanson to fall between 10 to 30 wt.% taught by Katsura, because Katsura teaches that no sufficient sensitivity and selectivity can be obtained outside of the above ranges (Katsura; col.4, lines 23-25). 

Response to Arguments
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the arguments presented on pages 9-11 of the Applicant's response, Applicant argues that combination of the cited references does not disclose the "outputting the higher output value of one of 
Note: The instant Claims contain a large amount of functional language (ex: "used... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798